Citation Nr: 0122338	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  00-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for optic neuritis.

2.  Entitlement to assignment of a compensable disability 
rating for service-connected spondylitic changes in the 
cervical spine, at C2-3.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1991 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in St. Petersburg, 
Florida, which denied service connection for optic neuritis, 
and granted service connection for spondylitic changes in the 
cervical spine, at C2-3, and assigned a noncompensable 
disability evaluation, effective September 25, 1999.  A 
notice of disagreement was received in December 1999, a 
statement of the case was issued in July 2000, and a 
substantive appeal was received in September 2000.  The case 
was remanded to the RO in April 2001.  In June 2001, the 
veteran appeared at a Board hearing at the RO.


REMAND

Although the veteran underwent a compensation and pension 
examination in August 1999, the Board is unable to view that 
examination as adequate for VA rating purposes.  With regard 
to the optic neuritis issue, it appears that the examiner 
merely reiterated the findings of other military examiners.  
It is not clear that an actual examination was conducted.  
With regard to the cervical spine issue, although the 
cervical spine was examined, consideration was not given to 
functional loss due to pain, fatigue, weakness or 
incoordination.  38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Under the circumstances, 
the Board believes that appropriate VA examinations must be 
conducted. 

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  This newly enacted legislation eliminated the well-
grounded claim requirement and provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also recently issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).

It would appear that a VA examination and opinion is also 
required under the new legislation and regulation.  
Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions should 
include, but not be limited to, obtaining 
any pertinent VA medical records and any 
additional private medical treatment 
records which the veteran has identified.

2.  The veteran should then be scheduled 
for a VA medical examination by an 
appropriate specialist to ascertain the 
nature and etiology of any optic neuritis 
found to be present.  The claims file 
must be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
special tests should also be 
accomplished.  All clinical and special 
test findings should be clearly reported.  
The examiner should clear indicate 
whether the veteran currently suffers 
optic neuritis.  Additionally, the 
examiner should clearly report any other 
eye disorders found to be present.  As to 
each disorder found to be present, the 
examiner should indicate whether it is at 
least as likely as not related to the 
head trauma suffered during service.  A 
detailed rationale would be helpful and 
is hereby requested.

3.  The veteran should also be scheduled 
for a VA medical examination by an 
appropriate specialist to determine the 
severity of the spondylitic changes in 
his cervical spine, at C2-3.  The claims 
file must be made available to and be 
reviewed by the examiner in connection 
with the examination.  Any medically 
indicated special tests should also be 
accomplished.  All clinical and special 
test findings should be clearly reported.  
Range of motion should also be reported.  
The examiner should state whether or not 
the spondylitic changes in the veteran's 
cervical spine, at C2-3, cause weakened 
movement, excess fatigability, and 
incoordination, and, if so, the severity 
of these manifestations.  The examiner 
should also report in degrees the 
functional range of motion, i.e., the 
motion the veteran can achieve in his 
cervical spine without pain.  The 
examiner should provide opinions as to 
the nature and severity of any functional 
impairment due to the veteran's 
spondylitic changes in the cervical 
spine, at C2-3, including any functional 
impairment due to pain "on use or due to 
flare ups."

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim of 
service connection for optic neuritis can 
be granted.  The RO should also determine 
whether a compensable rating is warranted 
for the veteran's spondylitic changes in 
his cervical spine, at C2-3, and, in so 
doing, consider the provisions of 
38 C.F.R. §§ 4.40, 4.45.  Since this 
appeal is from the assignment of the 
initial rating following a grant of 
service connection, the RO should 
consider whether different or "staged" 
ratings are warranted for the veteran's 
spondylitic changes in his cervical 
spine, at C2-3, during the period covered 
by the appeal.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  If any benefit 
remains denied, an appropriate 
supplemental statement of the case should 
be issued.  After an appropriate 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


